RESOLUCIÓN
Por vía de reconsideración, se concede al recurrido Dr. Luis J. Flores Vilar un término de veinte (20) días para que comparezca por escrito a mostrar causa, si la hubiere, por la cual no debamos expedir el auto solicitado y dejar sin efecto la sentencia del Tribunal Superior, Sala de San Juan (Hon. Sonia Ivette Vélez Colón, Juez designada) y restau-rar el dictamen del Tribunal Examinador de Médicos que le canceló su licencia como médico.
Lo acordó el Tribunal y certifica la señora Subsecretaría General Interina. El Juez Asociado Señor Negrón García emitió un voto concurrente y explicativo. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Alonso Alonso disintieron sin opinión escrita. El Juez Presidente *688Señor Pons Núñez no intervino. El Juez Asociado Señor Andréu García se inhibió.
(Fdo.) Carmen E. Cruz Rivera Subsecretaría General Interina